UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 31, 2007 INTERNATIONAL MONETARY SYSTEMS, LTD. (Exact Name of Registrant as Specified in Charter) WISCONSIN 000-30853 39-1924096 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 16901 West Glendale Drive New Berlin, Wisconsin 53151 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 262-780-3640 Not Applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d- 2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e- 4(c) under the Exchange Act (17 CFR 240.13e-4(c)) International Monetary Systems, Ltd. ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT The information required to be disclosed in this Item 1.01 is incorporated herein by reference from Item 3.02. ITEM 3.02UNREGISTERED SALES (CONVERSION) OF EQUITY SECURITIES On August 31, 2007 two private investors holding convertible notes in the amount of $300,000 have completed their conversion to equity. They will receive a total of 1,000,000 shares ($.30 per share) of the company’s common stock, par value $0.001 per share, in exchange for the notes. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibits. 99.1Press Release dated September 6, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. International Monetary Systems, Ltd. (Registrant) Date: September 4, 2007 By:/S/ Danny W Weibling Danny W Weibling Chief Financial Officer and Treasurer
